DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: Applicant claims “the interconnecting flow restriction passages” in line 2 whereas that term had previously been recited as “interconnecting fluid flow restriction passageways” in claim 1.  It seems obvious that applicant is referencing the same structure but amendment to incorporate the bolded and italicized term “fluid” in the claim 2 passage would remove any potential confusion .  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  In line 2 of the claim applicant recites “the a first spiral direction”.  It appears the word “a” is a typographical error.  Appropriate correction is required.
	Claim 31 is objected to because of the following informalities:  In line 8 of the claim applicant recites “the second connecting fluid flow path” whereas that term had previously been recited as “a corresponding second connecting fluid flow path.  Similarly, line 9 of the claim applicant recites “the first connecting fluid flow path” whereas that term had previously been recited as “a corresponding first connecting fluid flow path”.  It seems obvious that applicant is referencing the same structure but amendment to incorporate the bolded and italicized term “corresponding” in the passages in question would remove any potential confusion.  Appropriate correction is required.
	Claim 33 is objected to because of the following informalities: In the last line of the claim applicant recites "the internal fluid flow path" whereas that term had previously been recited as “a fluid flow path internal of the body” (claim 32, line 5).  It seems obvious that applicant is referencing the internal of the body --

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-17, 22 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the corresponding cylindrical entrance chamber" in line 3, “the corresponding cylindrical exit chamber” in lines 6-7, “the corresponding entrance and exit chambers” in lines 7-8, “the fluid flow velocity vector in the corresponding exit orifice” in lines 8-9 and “the fluid flow velocity vector in the corresponding entrance orifice” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.  Those claims dependent from claim 3 are rejected for the same reasons.
	Claim 7 recites the limitations "the fluid flow velocity in the second entrance chamber" in lines 10-11 and “the fluid flow velocity in the first exit chamber” in line 11.  There is insufficient antecedent basis for these limitations in the claim.  Those claims dependent from claim 7 are rejected for the same reasons.
14 recites the limitation "the corresponding layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation "the interconnecting entrances and exit orifices" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Those claims dependent from claim 16 are rejected for the same reasons.
	Claim 17 recites the limitation "the degree of flow resistance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 recites the limitation "the corresponding interconnecting flow restriction passages" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 31 recites the limitations "the placement of the second connecting fluid flow path" in line 8 and “the placement of the first connecting fluid flow path” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 32 recites the limitation "the combination of the plurality of orifices and the plurality of fluid flow chambers" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Those claims dependent from claim 32 are rejected for the same reason.
Claim 34 recites the limitations "the combination" in line 2 and “the fluid flow velocity vector” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Claim 35 depends from claim 34 and is rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-14, 18, 21-22, 25-29 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3323550 to Lee II (Lee).
It should be noted that all claims are interpreted as best understood in light of the claim objections and 112 rejections set forth above.

With regard to claim 1, Lee discloses a fluid flow resistor (Lee, title, column 1, lines 9-14), comprising: 
a body (10/11/12, figs. 1-3, column 1, line 70 to column 3, line 3) comprising an entry fluid flow port (16, figs. 1-2, column 2, lines 11-17), an exit fluid flow port (17, figs. 2-3, column 2, lines 11-17), and an internal fluid flow path  fluidly extending from the entry fluid flow port to the exit fluid flow port (as described at column 2, lines 46-62 describing the tortuous path through the body to define a fluid flow path from the entry fluid flow port to the exit fluid flow port); 
the internal fluid flow path comprising a first spiral fluid flow path in a first spiral direction, and a second spiral fluid flow path in a second spiral direction opposite the first spiral direction (30, shown in fig. 4 and described at column 3, lines 10-17 an example of the internal fluid flow path is shown in a first spiral direction on the top side of the plan view of fig. 4 of body 10 and in a second spiral direction opposite the first spiral direction in the portion of fig. 4 shown using dashed lines on the opposite side of body 10 from top side.  It should be noted that the arrangement of the body provides for a clockwise spiral direction of fluid flow through the chambers shown in fig. 1 and a counterclockwise direction through the chambers shown in fig. 3); 
each of the first spiral fluid flow path and the second spiral fluid flow path comprising a plurality of discrete fluid flow chambers (22/25, figs. 1 and 3, column 2, lines 33-37 shows a first pair of discrete fluid flow chambers.  These chambers and the remaining unlabeled discrete fluid flow chambers similarly arranged as shown in figs. 1 and 3 comprise a plurality of discrete fluid flow chambers) fluidly connected in series (as described at column 2, lines 46-62) via interconnecting fluid flow restriction passages (24, figs. 1-3, column 2, lines 33-37 describes a fluid flow restriction passage.  This passage and the remaining unlabeled fluid flow restriction passages shown in the figures comprise the plurality of fluid flow restriction passages); 
the first spiral fluid flow path and the second spiral fluid flow path comprising a connecting fluid flow path therebetween (column 3, lines 10-17 the connecting fluid flow path is the fluid flow path as fluid travels through the flow restriction passages); 
wherein the fluid flow resistor is configured to resistively permit fluid flow from the entry fluid flow port to the exit fluid flow port via the first spiral fluid flow path, the connecting fluid flow path, and the second spiral fluid flow path, in succession (described at column 2, lines 46-62 and column 3, lines 10-17).  

With regard to claim 2, Lee discloses the resistor of Claim 1 as set forth above, and further discloses wherein: the interconnecting flow restriction passages are entrance and exit orifices disposed in fluid flow relationship with a corresponding one of the plurality of discrete fluid flow chambers (as described at column 3, lines 10-27 the interconnecting flow restriction passages are entrance orifices for the chambers receiving the fluid and exit orifices for chambers delivering the fluid to the next serially connected chamber).  

With regard to claim 3, Lee discloses the resistor of Claim 2 as set forth above, and further discloses wherein: each chamber of the plurality of fluid flow chambers comprises an enlarged generally cylindrical entrance chamber (as described at column 2, lines 33-37 the diameter of each pair of cylindrical chambers that is connected by a restriction passage is larger than the restriction passage diameter.  The fluid flow chamber that receives fluid from the restriction passage is the enlarged generally cylindrical entrance chamber), enlarged relative to a corresponding entrance orifice (column 2, lines 33-37.  The corresponding entrance orifice is the restriction passage that delivers the fluid to the enlarged generally cylindrically entrance chamber), in fluid communication with the corresponding entrance orifice along an axis of the corresponding cylindrical entrance chamber (show in fig. 4), an enlarged generally cylindrical exit chamber (as described at column 2, lines 33-37 the diameter of each pair of cylindrical chambers that is connected by a restriction passage is larger than the restriction passage diameter.  The fluid flow chamber that delivers fluid to the restriction passage is the enlarged generally cylindrical exit chamber), enlarged relative to a corresponding exit orifice (column 2, lines 33-37), in fluid communication with the corresponding exit orifice along an axis of the corresponding cylindrical exit chamber (shown in fig. 4), and a connecting fluid passageway (23, fig. 1, column 2, lines 28-33) in fluid communication between the corresponding entrance and exit chambers (each of the pair of chambers that are similarly connected by a connecting fluid passageway on a first side of the body (i.e. those shown in fig. 1) has a corresponding entrance chamber and a corresponding exit chamber.  In fig. 1, chamber 20 is situated as an entrance chamber fluidly connected via a connecting fluid passageway with chamber 22 that is situated as an exit chamber.  In fig. 2 chamber 25 is an entrance chamber connected to an unlabeled exit chamber by connecting fluid passageway 26 as described at column 2, lines 37-42); 
(column 3, lines 10-20).  

With regard to claim 4, Lee discloses the resistor of Claim 3 as set forth above, and further discloses wherein: the connecting fluid passageway in fluid communication between the corresponding entrance and exit chambers has a width that is smaller than a diameter of the corresponding entrance and exit chambers (shown in figs. 1 and 3), and is in a direction generally tangent to the corresponding cylindrical entrance and exit chambers (shown in figs. 1 and 3 and described at column 2, lines 28-33 and column 3, lines 5-11).  

With regard to claim 5, Lee discloses the resistor of Claim 3 as set forth above, and further discloses wherein: the connecting fluid passageway in fluid communication between the corresponding entrance and exit chambers has a width that is smaller than a diameter of the corresponding entrance and exit chambers (shown in figs. 1 and 3), and is in a direction generally linearly aligned with the corresponding entrance and exit orifices (shown in figs. 1 and 3 the connecting fluid passageway is oriented in a direction that is generally linearly aligned with the entrance and exit orifices since the outer edge of the connecting fluid passageway is described as being tangent to the cylindrical sidewalls of both the entrance and exit chambers.  A line that is tangent to two separate circles of the same diameter runs parallel to a line that connects the two circles).  

With regard to claim 7, Lee discloses the resistor of Claim 3 as set forth above, and further discloses wherein: an adjacent pair of serially connected chambers (20/22 (1st chamber) and 25/unlabeled chamber in fluid communication with chamber 25 via connecting passageway 26 (2nd chamber), figs. 1 and 3, column 2, lines 24-42) includes: a first chamber (20/22) having a successive arrangement of (shown in fig. 1), a first entrance orifice (the opening of chamber 20 that is adjacent the entry fluid flow port 16 shown in fig. 2 and described at column 2, lines 24-28), a first generally cylindrical entrance chamber (20, figs. 1-2, column 2, lines 24-28), a first connecting fluid passageway (23, fig. 1, column 2, lines 28-32), a first generally cylindrical exit chamber (22, figs. 1-2, column 2, lines 28-32), and a first exit orifice (24, figs. 1-3, column 2, lines 33-37.  The first exit orifice is considered to be the opening of the interconnecting fluid flow restriction passages 24 that is arranged on the side of exit chamber 22), and; 
a second chamber (25/unlabeled chamber in fluid communication with chamber 25 via connecting passageway 26) having a successive arrangement of (shown in fig. 3), a second entrance orifice (24, figs. 1-3, column 2, lines 33-37.  The second entrance orifice is considered to be the opening of the interconnecting fluid flow restriction passages 24 that is arranged on the side of second entrance chamber 25), a second generally cylindrical entrance chamber (25, figs. 2-3, column 2, lines 33-37), a second connecting fluid passageway (26, fig. 3, column 2, lines 37-42), a second generally cylindrical exit chamber (not labeled in the figures, the second generally cylindrical exit chamber is the cylindrical chamber that is in fluid communication with the second entrance chamber 25 via the second connecting fluid passageway 26 shown in fig. 3), and a second exit orifice (also not labeled in the figures the second exit orifice is the interconnecting fluid flow restriction passages that is shown in fig. 3 located in the center of the unlabeled second chamber that continues the tortuous fluid path through the body); 
wherein the first exit orifice is coincidental with the second entrance orifice (as the first exit orifice and second entrance orifice are defined above to be opposite openings of the interconnecting fluid flow restriction passage between the respective chambers, those opening are also coincidental (i.e. arranged one on top of the other such that both openings share the same central axis)), and the (described at column 3, lines 11-21).  

With regard to claim 8, Lee discloses the resistor of Claim 7 as set forth above, and further discloses wherein: the body has a central axis (the axis that extends through the center of chambers 20 and 27 shown in figs. 1-3) that extends axially from a first end (13, figs. 1-2, column 2, lines 3-6) of the body at which the entry fluid flow port is disposed (as shown in figs. 1-2 and as the entry fluid flow port is defined in the rejection of claim 1) toward a second end (15, figs. 2-3, column 2, lines 6-9) of the body at which the exit fluid flow port is disposed (as shown in figs. 2-3 and as the exit fluid flow port is defined above in the rejection of claim 1); 
the body further comprises a plurality of axially arranged zones that are arranged relative to each other so as to provide the entry fluid flow port and the exit fluid flow port with the internal fluid flow path therebetween (as shown in figs. 1-3, the body is divided into a plurality of axially arranged zones such as a first zone axially encompassing the front plate 11, second third and fourth zones in the orifice plate 10, and a fifth zone encompassing the rear plate 12); 
the plurality of axially arranged zones comprise a first zone, a second zone, a third zone, a fourth zone, and a fifth zone (as the plurality of zones is defined above); 
the first zone provides the entry fluid flow port (a central aperture 16 shown in fig. 1 that has been designated the entry fluid flow port above is located in the first zone as shown in fig. 2); 
the fifth zone provides the exit fluid flow port (a central aperture 17 shown in fig. 2 that has been designated the exit fluid flow part above is located in the fifth zone as shown in fig. 2); and 
the second, third and fourth zones in combination provide the internal fluid flow path (the second, third and fourth zones are defined by the portion of the orifice plate 10 encompassing the flow chambers depicted in fig. 1 (second zone), the portion of the orifice plate encompassing the interconnecting fluid flow restriction passages 24 shown in fig. 2 (third zone), and the portion of the orifice plate encompassing the flow chambers depicted in fig. 3 (fourth zone) – it should be noted that for purposes of the rejection of claim 26 below the third zone is defined as the portion of orifice plate 10 that encompasses the interconnecting fluid flow restriction passage 24 and that third zone is limited to a thickness that is less than the diameter of the interconnecting fluid flow restriction passage.  The orifice plate would then include 6th and 7th zones that encompass the rest of the center portion of orifice plate between the 2nd and 3rd zones and the 3rd and 4th zones respectively).  

With regard to claim 9, Lee discloses the resistor of Claim 8 as set forth above, and further discloses wherein: the plurality of axially arranged zones are defined by a plurality of discrete layers (as the zones have been defined above a plurality of discrete layers (10/11/12) is shown encompassing front and rear plates and an orifice plate.  As defined above, the orifice plate is further divided into 3 discrete layers), such that the first zone is a first layer (as the first zone is defined above), the second zone is a second layer (as the second zone is defined above), the third zone is a third layer (as the third zone is defined above), the fourth zone is a fourth layer (as the fourth zone is defined above), and the fifth zone is a fifth layer (as the fifth zone is defined above); 
the first layer provides the entry fluid flow port (as defined above, the entry fluid flow port is defined by the first layer); 
the fifth layer provides the exit fluid flow port (as defined above, the exit fluid flow port is defined above); and 
the second, third and fourth layers in combination provide the internal fluid flow path (as defined above and described at column 2, lines 49-57).  

(column 2, lines 3-9 describing an orifice plate that is ground and lapped for fluid tight engagement with the front and back plates).  

With regard to claim 12, Lee discloses the resistor of Claim 9 as set forth above, and further discloses wherein: the first layer and the fifth layer are identically configured (shown in figs. 1-3 and described at column 2, lines 11-13).  

With regard to claim 13, Lee discloses the resistor of Claim 12 as set forth above, and further discloses wherein: the first layer and the fifth layer each comprise a single orifice (as shown in figs. 1-3, the front plate contains a single orifice 16 while the rear plate contains a single orifice 17.  As defined above, the first and fifth layers correspond to the front and rear plates).  

With regard to claim 14, Lee discloses the resistor of Claim 13 as set forth above, and further discloses wherein: each of the single orifice is centrally located on the corresponding layer (shown in figs. 1-3).  

With regard to claim 18, Lee discloses the resistor of Claim 1 as set forth above, and further discloses wherein: the body further comprises a plurality of flat discs (10/11/12, figs. 1-3, column 1, line 70 to column 2, line 3) that collectively form the body as a cylindrical body (as the body is defined in the rejection of claim 1 the three plates collectively form the body.  Column 1, line 70 to column 2, line 3 discloses the plates as “a cylindrical, disc-like three piece body structure).  

With regard to claim 21, Lee discloses the resistor of Claim 1 as set forth above, and further discloses wherein: each chamber of the plurality of discrete fluid flow chambers (for purposes of the rejection of this claim, the plurality of discrete fluid flow chambers are limited to those fluid flow chamber that are identically configured (excluding the two fluid flow chambers disclosed that are arranged diagonally in the figures instead of those arranged horizontally or vertically) are identically configured (as the plurality of discrete fluid flow chambers are defined above.  As applicant has not limited the plurality of fluid flow chambers to include “only” chambers that are identically configured, the claim allows a plurality identically configured chambers and two diagonally configured chambers as shown in Lee).  

With regard to claim 22, Lee discloses the resistor of Claim 1 as set forth above, and further discloses wherein: each chamber of the plurality of discrete fluid flow chambers are not identically configured (as shown in figs. 1 and 3, the plurality of discrete fluid flow chambers includes a plurality of discrete fluid flow chambers that are identically configured (five chambers configured in a vertical configuration as depicted in figs. 1 and 3, or the 5 chambers configured in a horizontal configuration as depicted in figs. 1 and 3)) and the two chambers configured in a diagonal configuration) in that one or more chambers have a longer fluid flow path between the corresponding interconnecting flow restriction passages than another one of the plurality of discrete fluid flow chambers (as shown in figs. 1 and 3, the fluid flow path between corresponding interconnecting flow restriction passages of the diagonally configured chambers is longer than the fluid flow path between corresponding interconnecting flow restriction passages of either the horizontally or vertically configured chambers).  


an hermetic seal (column 2, lines 3-9 describing an orifice plate that is ground and lapped for fluid tight engagement with the front and back plates.  The creation of a fluid tight engagement between the orifice plate and the front and rear plates is by definition a hermetic seal (the process of forming a container that is airtight and will not leak gas, liquid or solid)); 
a fusion bond; 
a gold layer bond; 
a brazed bond; or, 
an adhesive bond.  

With regard to claim 26, Lee discloses the resistor of Claim 9 as set forth above, and further discloses wherein: each of the entrance and exit orifices have a diameter that is equal to or greater than a thickness of the third layer (as the third zone is defined above in the rejection of claim 8, the third zone is defined to have a thickness that is less than the diameter of the interconnecting fluid flow restriction passage).  

With regard to claim 27, Lee discloses the resistor of Claim 9 as set forth above, and further discloses wherein: the third layer has a thickness that is greater than a thickness of one or more of the first layer, the second layer, the fourth layer (as shown in fig. 2, the thickness of third layer is greater than a thickness of second and fourth layers), or the fifth layer.  

With regard to claim 28, Lee discloses a fluid flow resistor (40/41/42/44/46, fig. 6, column 4, lines 15-30) comprising a first resistor (44/40/42, fig. 6) according to Claim 16 (column 4, lines 15-18 and 30-32) and a second resistor (42/41/46, fig. 6) according to Claim 16 (column 4, lines 15-18 and 30-32), wherein: the second resistor is fluidly connected in series with the first resistor (column 4, lines 55-60); 
the first resistor defines a first stage of a multi-stage resistor (shown in fig. 6 and described at column 4, lines 55-60) and the second resistor defines a second or higher level stage of the multi-stage resistor (shown in fig. 6 and described at column 4, lines 55-60); 
the entrance and exit orifices, or the first and second sets of through orifices, of the first stage have a first common diameter (shown in fig. 6); and 
the entrance and exit orifices, or the first and second sets of through orifices, of the second stage have a second common diameter (shown in fig. 6).  

With regard to claim 29, Lee discloses the resistor of Claim 28 as set forth above, and further discloses wherein: the second common diameter is equal to the first common diameter (shown in fig. 6).  

With regard to claim 32, Lee discloses a fluid flow resistor (Lee, title, column 1, lines 9-14), comprising: 
a flat disc-like cylindrical body (10/11/12, figs. 1-3, column 1, line 70 to column 2, line 3) comprising an entry fluid flow port (16, figs. 1-2, column 2, lines 11-17) and an exit fluid flow port (17, figs. 2-3, column 2, lines 11-17), a plurality of orifices (24, figs. 1-3, column 2, lines 33-37 discloses a first orifice and the remaining unlabeled orifices shown in the figures comprise the plurality of orifices) therein extending axially through the body (shown in fig. 2) and in fluid communication with the entry fluid flow port and the exit fluid flow port (as described at column 2, lines 46-62 describing the tortuous path through the body to define a fluid flow path from the entry fluid flow port to the exit fluid flow port), and a plurality of discrete fluid flow chambers (22/25, figs. 1 and 3, column 2, lines 33-37 shows a first pair of discrete fluid flow chambers.  These chambers and the remaining unlabeled discrete fluid flow chambers similarly arranged as shown in figs. 1 and 3 comprise a plurality of discrete fluid flow chambers) serially connecting the plurality of orifices to form a fluid flow path internal of the body (as described at column 2, lines 46-62 describing the tortuous path through the body to define a fluid flow path from the entry fluid flow port to the exit fluid flow port), the combination of the plurality of orifices and the plurality of fluid flow chambers disposed to form a first spiral fluid flow path in a first spiral direction, and a second spiral fluid flow path in a second spiral direction opposite the first spiral direction (shown in fig. 4 and described at column 3, lines 10-17 an example of the fluid flow path is shown in a first spiral direction on the top side of the plan view of fig. 4 of body 10 and in a second spiral direction opposite the first spiral direction in the portion of fig. 4 shown using dashed lines on the opposite side of body 10 from the top side.  It should be noted that the arrangement of the body provides for a clockwise spiral direction of fluid flow through the chambers shown in fig. 1 and a counterclockwise direction through the chambers shown in fig. 3), the first spiral fluid flow path and the second spiral fluid flow path comprising a connecting fluid flow path (column 3, lines 10-17 the connecting fluid flow path is the fluid flow path as fluid travels through the flow restriction passages) therebetween to provide for spiral reversal of fluid flow within the body (column 3, lines 10-17).  

With regard to claim 33, Lee discloses the resistor of Claim 32 as set forth above, and further discloses wherein: the entry fluid flow port (16, fig. 2) is disposed on a first portion (11, fig. 2) of the body; 
the plurality of fluid flow chambers comprises a first set of fluid flow chambers disposed on a second portion of the body adjacent the first portion (the part of orifice plate 11 that extends from the front surface 13 of the orifice plate 10 toward the center of the orifice plate 10 and including the fluid flow chambers shown in fig. 1); 
the plurality of orifices (24, fig. 2) are disposed on a third portion (the part of the orifice plate 10 that extends from the first portion and including the plurality of orifices) of the body adjacent the second portion (shown in fig. 2 and as the second and third portions are defined); 
the plurality of fluid flow chambers further comprises a second set of fluid flow chambers disposed on a fourth portion (the part of orifice plate 10 that extends from the third portion toward the rear face 15 of the orifice plate 10 and including the plurality of fluid flow chambers shown in fig. 3) of the body adjacent the third portion (shown in fig. 2 and as the fourth and third portions are defined); 
the exit fluid flow port is disposed on a fifth portion (12, fig. 2) of the body adjacent the fourth portion (shown in fig. 2 and as the fifth and fourth portions are defined); 
the first, second, third, fourth and fifth portions are disposed relative to each other with a fluid tight seal between each adjacent portion that provides the entry fluid flow port and the exit fluid flow port with the internal fluid flow path therebetween (described at column 2, lines 3-9).  

With regard to claim 34, Lee discloses the resistor of Claim 33 as set forth above, and further discloses wherein: the combination of the plurality of axially extending orifices and the plurality of fluid flow chambers are configured to effect reversal of the fluid flow velocity vector from one of the axially extending orifices to a serially and sequentially connected another one of the axially extending orifices  (described at column 3, lines 11-21).  

With regard to claim 35, Lee discloses the resistor of Claim 34 as set forth above, and further discloses wherein: the combination of the first set of fluid flow chambers, the plurality of axially (described at column 3, lines 11-21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3323550 to Lee II (Lee).

With regard to claim 10, Lee discloses the resistor of Claim 8 as set forth above, but fails to disclose wherein: the first zone and the second zone are provided by a single monolithic layer; 
the second zone and the third zone are provided by a single monolithic layer; 

the fourth zone and the fifth zone are provided by a single monolithic layer.  
Lee fails to disclose the first, second, third, fourth and fifth zones are provided by a single monolithic layer.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the resistor of Lee as a monolithic part instead of the three plates, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 US 164 (1993).  The motivation for the modification would to be to provide a resistor that did not require the expense and time necessary to grind and lap the orifice plate to form a fluid tight engagement or alternatively to minimize the amount of material in the 1st and 5th zones require. 

Allowable Subject Matter
Claims 6, 15-17 and 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The additional limitations set forth in the indicated allowable claims set forth limitation not taught or suggest by the prior art when taken in combination with the other claimed elements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 disclose similar but distinct fluid flow restriction devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753